NO. 07-07-0224-CR 

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C 

JUNE 24, 2008

______________________________


LINDSEY FORD JR., APPELLANT

V.

THE STATE OF TEXAS, APPELLEE

________________________________

FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2006-413,890; HONORABLE JIM BOB DARNELL, JUDGE
_______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


MEMORANDUM OPINION


          Appellant, Lindsey Ford Jr., was convicted of the first degree felony offense of
burglary of a habitation,
 enhanced by two prior felony convictions.  Although the underlying
indictment contained three separate counts, the judgment, as drafted, constitutes only one
conviction and one sentence.  Punishment was assessed at life imprisonment to run
concurrent with four separate sentences arising from four additional indictments.
 
Appellant contends (1) the State’s evidence presented during his plea proceeding was
factually insufficient and (2) the life sentence for this offense to run concurrently with three
other life sentences for similar offenses is disproportionate, i.e. his punishment was cruel
and unusual.  However, because we find a fundamental error in the plea proceedings
below that renders the trial court’s judgment void, its judgment is reversed and the cause
remanded.   
Background
          On October 2, 2006, a Lubbock County Grand Jury returned the indictment which
is the subject of this appeal charging Appellant with three counts of burglary of a habitation,
enhanced by two prior felony convictions.
  Count I alleges Appellant intentionally, without
the effective consent of the owner, Brenda McCrory,
 entered her habitation with the intent
to commit theft on August 31, 2006.  Count II alleges Appellant intentionally, without the
effective consent of the owner, Timothy Key, entered his habitation with the intent to
commit theft on August 4, 2006.  Count III alleges Appellant intentionally, without the
effective consent of the owner, Timothy Key, entered his habitation a second time with the
intent to commit theft on September 2, 2006.  
          On May 10, 2007, Appellant appeared in open court, with counsel, and
acknowledged to the court that it was his “intent to enter an open plea to each of the cases
that are pending against [him] here today.”
   Appellant further acknowledged there was no
plea agreement with the State, his plea was freely and voluntarily given and he was
waiving certain rights including his right to a trial by jury, as well as his right to confront and
cross-examine witnesses in open court.  The record further reflects Appellant filed his
Written Admonishments,
 wherein he indicated he was “desiring to enter a plea of guilty.” 
          Nevertheless, after accepting Appellant’s pleas of guilty to charges in the four other
indictments, the following exchange occurred:
THE COURT: I think that covers all of them.  Do you have any questions?
THE DEFENDANT: No, sir.
THE COURT: Okay.  If you’ll have a seat.
MS. SAY: The State calls Brandye Jordan, your Honor. 
 
          Consequently, Appellant never entered a plea with respect to the underlying
indictment.  Neither the State nor Appellant brought this deficiency to the trial court’s
attention. The trial court then heard the State’s evidence (including evidence supporting
the allegations in the underlying indictment) and later reviewed Appellant’s pre-sentence
report.  The trial court then pronounced Appellant’s sentence:
THE COURT:  In Cause No. 2006-413,890, you having pled guilty to the
charge of burglary of a habitation as to Brenda McCrory and Timothy Key,
and having pled guilty and having pled true to the enhancement paragraphs
that were alleged in that indictment, the Court sentences you to life in the
Texas Department of Corrections. 
          Discussion 
          We find it unnecessary to consider the issues raised by Appellant because the trial
court inadvertently committed fundamental error by convicting Appellant in the absence of
a plea.  Accordingly, its judgment rendered in this case is void.  
          Although this issue was not raised below or on appeal, fundamental constitutional
implications regarding due process in this particular case require our attention.  See
Boutwell v. State, 719 S.W.2d 164, 173 (Tex.Crim.App. 1985); Carter v. State, 656 S.W.2d
468, 468-69 (Tex.Crim.App. 1983).  Under these circumstances, we have jurisdiction and
authority to review unassigned error.  Bigon v. State, ___ S.W.3d ___, Nos. Pd-1768-06,
PD-1770-06, 2008 WL 141929, at *7 (Tex.Crim.App. Jan. 16, 2008); Sanchez v. State, 209
S.W.3d 117, 120 (Tex.Crim.App. 2006).  
          Appellant’s conviction, in the absence of a plea, deprived him of numerous,
fundamental due process rights intended to assure that an accused receives a fair trial. 
As previously noted, Appellant’s waiver of rights was conditional upon a plea of guilty.  In
the absence of a plea of guilty there was no waiver of rights.  Consequently, as to the
allegations contained in the underlying indictment, Appellant was deprived of his right to
a trial by jury.  This is a fundamental right guaranteed by the Sixth and Fourteenth
Amendments to the United States Constitution and by the Texas Constitution.  See U.S.
Const. amends. VI, XIV; Tex. Const. art. I, § 15.  
          Neither was his conviction in conformance with the applicable statutory scheme. 
In this State, a person cannot be convicted of a felony “except upon the verdict of a jury
duly rendered and recorded, unless the defendant, upon entering a plea, has in open court
in person waived his right of trial by jury in writing in accordance with articles 1.13 and 1.14
[of the Code of Criminal Procedure].”  Tex. Code Crim. Proc. Ann. art. 1.15 (Vernon 2005)
(emphasis added).  Here neither occurred–Appellant did not receive a jury trial and he did
not enter a plea in open court.  A plea of “guilty” or a plea of “nolo contendere” in a felony
case must be made in open court by the defendant in person and the proceedings must
comport with the requirements of articles 1.13 and 1.15 when the plea is before a judge
alone.  Tex. Code Crim. Proc. Ann. art. 27.13 (Vernon 2005).  Again, Appellant did not plea
in open court and the trial court failed to follow mandatory statutory procedures.  Taking
a plea, guilty or not guilty, is mandatory and, if the defendant refuses to plea, the trial court
must enter a plea of not guilty for the defendant.  Tex. Code Crim. Proc. Ann. art. 26.12
(Vernon 1989).  The trial court neither received nor entered a plea for Appellant.  In short,
Appellant was denied numerous procedural protections, both constitutional and statutory. 
See Mendez v. State, 138 S.W.3d 334, 344 (Tex.Crim.App. 2004).   
          “It is well settled in this state that a plea must be entered in every criminal case and
if no plea is entered, the trial is a nullity since there is no issue for the jury or the court. 
Lumsden v. State, 384 S.W.2d 143, 143-44 (Tex.Crim.App. 1964) (collected cases cited
therein); White v. State, 932 S.W.2d 593, 596-97 (Tex.App.–Tyler 1995, no pet.).  Without
a plea, no issue is joined; Johnson v. State, 118 Tex. Crim. 291, 42 S.W.2d 782, 783
(1931);  Jefferson v. State, 24 White & W. 535, 7 S.W. 244, 245 (1888); Pate v. State, 21
White & W. 191, 17 S.W. 461, 462-63 (1886), and a trial would be “absolutely without result.” 
Mays v. State, 51 Tex. Crim. 32, 101 S.W. 233, 234 (1907).  Moreover, where there is no
plea, jeopardy has not attached.  See Seale v. State, 158 Tex. Crim. 440, 256 S.W.2d 86,
88 (1953); Mays, 101 S.W. at 234; State v. Harkins, 705 S.W.2d 788, 790
(Tex.App.–Dallas 1986, no pet.).  If a person has neither pleaded guilty to a crime nor been
tried for the crime, he has not been convicted of the crime.  Willis v. State, 389 S.W.2d
464, 464-65 (Tex.Crim.App. 1965); Lumsden, 384 S.W.2d at 144. 
          Here, the record contains no statutory admonishments from the bench or plea in
open court related to the indictment upon which Appellant stands convicted.  That
Appellant may have intended to plea to the indictment or the trial court mistakenly thought
a plea had taken place is insufficient to support the conviction.  Finding a plea of guilty
where none has occurred violates a myriad of due process rights owing to Appellant in the
absence of a trial.  
          Convicting Appellant without a plea is fundamental error; Jefferson, 7 S.W. at 245, 
or “structural” error representing a “defect affecting the framework within which the trial
proceeds, rather than simply an error in the trial process itself.”  Mendez v. State, 138
S.W.3d at 340, quoting, Arizona v. Fulminante, 499 U.S. 279, 310, 111 S. Ct. 1246, 113
L. Ed. 2d 302 (1991).  Thus, the trial court committed fundamental error in violation of
Appellant’s due process rights and issued a judgment that is void.  As such, we need not
undertake a harmless error analysis.  Mendez, 138 S.W.3d at 339-340; White, 932 S.W.2d
at 597.
          Moreover, the trial court’s judgment is void because the court lacked authority or
power to render the judgment in question in the absence of a plea or jury verdict.  See Nix
v. State, 65 S.W.3d 664, 667-68 (Tex.Crim.App. 2001) (“A void judgment is a ‘nullity’ and
can be attacked at any time.”); Lumsden, 384 S.W.2d at 143 (in the absence of a plea in
a criminal case, the trial is a nullity); White, 929 S.W.2d at 505 (conviction void).
          Because the judgment entered in Cause No. 2006-413,890 is a nullity, Appellant’s
issues are pretermitted.  
Conclusion
          The trial court’s judgment is reversed and the cause remanded.  
 
                                                                           Patrick A. Pirtle 
                                                                                Justice  

Do not publish.